Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 9, 2018

                                      No. 04-18-00136-CV

                                   In the Interest of R.L.M.,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02182
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant has filed a motion for extension of time to file appellant’s
brief. The motion is GRANTED. Appellant’s brief is due April 25, 2018. Given the time
constraints governing the disposition of this appeal, further requests for extensions of time will
be disfavored.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court